 1   ANTHONY PAUL MARTIN
     Acting United States Attorney
 2   District of Arizona
 3   MONICA B. KLAPPER
     Assistant U.S. Attorney
 4   Arizona State Bar No. 013755
     Monica.Klapper@usdoj.gov
 5
     Two Renaissance Square
 6   40 North Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
 7   Telephone: (602) 514-7500
     Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11   United States of America,
                                                      No. CR-20-00796-DJH
12                          Plaintiff,
13            vs.                                     UNITED STATES’ OBJECTION TO
                                                      DRAFT PRESENTENCE REPORT
14   Vu Anh Nguyen,
15                          Defendant.
16
17          The United States raises one objection to the US Sentencing Guidelines analysis in
18   the draft PSR. (ECF 23) The offense level calculation at pages 6-7 should include a two-
19   level increase under U.S.S.G. § 2B1.1(10) because the offenses in this case “otherwise
20   involved sophisticated means and the defendant intentionally engaged in or caused the
21   conduct constituting sophisticated means.” The application note to § 2B1.1(10)(C) defines
22   “sophisticated means” as “especially complex or especially intricate offense conduct
23   pertaining to the execution or concealment of an offense.” U.S.S.G. § 2B1.1 Appl. Note
24   9(B). The non-exhaustive list of examples provided include hiding assets or transactions
25   through the use of fictitious entities, corporate shells, or offshore accounts. Id.
26          Nguyen engaged in two fraudulent schemes in this case. In the first, he engaged in
27   a securities fraud known as “free-riding.” Under this scheme, Nguyen fraudulently inflated
28   the balance in his stock trading account by making deposits from bank accounts that he
 1   knew had insufficient funds, so he could make trades with the deposited funds before the
 2   bank denied the transfers due to insufficient funds. Nguyen used 36 separate stock trading
 3   accounts and bank accounts, made dozens of unfunded transfers, and made more than a
 4   thousand trades on those transfers. He also used accounts and identities belonging to others
 5   and enlisted others into his conduct. In this manner, he was able to deceive several large
 6   financial institutions, such as TD Ameritrade and Charles Schwab.
 7          This activity is similar to “check-kiting,” which has been recognized as
 8   sophisticated under the guidelines. E.g., U.S. v. Sykes, 774 F.3d 1145, 1153 (7th Cir. 2014)
 9   (in check-kiting scheme, sophisticated means adjustment upheld, noting that the scheme
10   deceived numerous banks and business bankers, “’who presumably had a good deal of skill
11   in [the] area.’”) The enhancement is appropriate where, as here, Nguyen committed dozens
12   of deceptive acts designed to commit and conceal a complicated fraud. U.S. v. Augare,
13   800 F.3d 1173, 1175-76 (9th Cir. 2015) (upholding sophisticated means enhancement
14   conspiracy, theft and income tax evasion based on totality of scheme; collecting cases.)
15          In the second fraud, Nguyen embezzled from his employer, Amazon.com, with
16   equally sophisticated methods. Nguyen manipulated Amazon’s product return procedures
17   by using (1) his special electronic employee access to the accounts of third-party sellers on
18   Amazon, called a “spoofer account” and (2) eight separate electronic Amazon buyer
19   accounts that he controlled or that others working with him controlled. He used these
20   devices, along with the identities and/or credit cards belonging to third parties, to authorize
21   more than 300 fictitious refunds in less than a year.
22          As with the free riding scheme, this fraud was sophisticated. This fraud involved
23   repetitive and coordinated deceptive acts, all done electronically, designed to commit and
24   conceal the fraud. The use of multiple nominee buyer accounts allowed Nguyen to hide
25   his identity as a purported buyer and was sufficiently sophisticated to deceive
26   Amazon.com, a world leader in electronic transactions.
27          Accordingly, the United States requests a 2-level increase under § 2B1.1(b)(10)(C),
28   which would bring Nguyen’s total offense level to 21, which carries a range of 37-46


                                                  -2 -
 1   months of imprisonment.
 2         Respectfully submitted this 8th day of March, 2021.
 3                                                    ANTHONY PAUL MARTIN
 4                                                    Acting United States Attorney
                                                      District of Arizona
 5                                                     s/Monica B. Klapper
 6                                                    MONICA B. KLAPPER
                                                      Assistant U.S. Attorney
 7
 8                              CERTIFICATE OF SERVICE
 9         I hereby certify that, on March 8, 2021, I electronically transmitted the attached
10   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
11   Notice of Electronic Filing to the CM/ECF registrant, who may or may not be a registered
12   participant of the CM/ECF System:
13
     Mark Berardoni,
14   Attorney for Defendant
15
     s/ Joy Faraj
16   U.S. Attorney’s Office
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3 -
